        Case 1:20-cv-02859-JGK-OTW Document 90 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ALEXIS ALLEN,
                                                                 :
                                      Plaintiff,                 :   20-cv-2859 (JGK) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
KRUCIAL STAFFING, LLC, et al.,                                   :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed ECF 88 and ECF 89 and is troubled by the meandering, half-

baked discovery dispute presented by Plaintiff, as well as the parties’ demonstrated inability to

effectively meet and confer.

         Plaintiff continues to take issue with many of Defendants’ Responses and Objections to

Plaintiff’s First Request for Production of Documents. However, based on the Court’s close

review of ECF 89-2, it appears that Defendants are only withholding documents sought in

Request Nos. 6, 7, 9, 11, 17, 19, 20, 22, 26, 28, 29, 37, 38, 42, 43. Defendants object to these

Requests on grounds of relevance, undue burden, and/or ambiguity. The Court will accordingly

limit its consideration to the Requests where documents are being withheld.

         If Plaintiff is seeking relief from the Court, rather than merely complaining about

opposing counsel’s responses, Plaintiff is directed to file a proper letter motion to compel

production of documents by February 16, 2021. The letter motion should be no longer than 5

single-spaced pages (exclusive of exhibits). In the letter motion, Plaintiff must separately and

clearly identify: each Request for which judicial intervention is sought, the relevance of the
      Case 1:20-cv-02859-JGK-OTW Document 90 Filed 02/11/21 Page 2 of 2




requested documents, and reasons why Plaintiff believes Defendants’ objections are

insufficient, citing to case law where possible. Requests must be identified by Request Number

(i.e. “Request No. _”), NOT by paragraph number.

       Defendants’ opposition letter, also not to exceed 5 single-spaced pages, is due by

February 19, 2021. For each objection based on undue burden, Defendants must explain the

basis for their hour estimations, the format and volume of the withheld documents, and any

additional burdens (other than hours) posed by each request. There shall be no replies.


       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: February 11, 2021                                             Ona T. Wang
       New York, New York                                   United States Magistrate Judge
